Citation Nr: 0532377	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued the veteran's 
noncompensable disability rating.  

The veteran submitted a marriage certificate that was 
previously requested of him for dependent benefit purposes.  
This issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's bilateral audiometric test results 
performed by VA and a private physician correspond to numeric 
designations no worse than Level II in each ear and are 
noncompensable.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to a compensable 
rating for bilateral hearing loss, the Board finds that the 
AOJ has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  In this case, the RO has 
had an opportunity to consider the claim on appeal in light 
of the above-noted changes in the law, and the Board 
concludes that, to the extent possible, the requirements of 
the VCAA and the revised regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. 
§ 3.159).  In particular, the Board finds that the service 
medical and personnel records, a July 1971 VA audiology 
examination report, a July 2003 VA audiology examination 
report, a March 2004 VA ear examination report, a November 
2004 VA audiology examination report, and a July 2003 private 
physician audiology examination report are adequate for 
determining whether the criteria for increased rating have 
been met.  In a December 2004 statement the veteran indicated 
that he had no additional evidence to submit.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  VA primarily satisfied its duty to notify by means of 
a July 2003 letter from the AOJ to the veteran that was 
issued prior to the RO's initial adjudication.  But that VCAA 
letter failed to notify the appellant of the evidence 
required to substantiate his claim for an increased rating.  
However, the January 2004 statement of the case (SOC) 
specifically explained to the appellant what the evidence 
must show in order to establish an increased rating for 
hearing loss.  The appellant was not prejudiced by not 
receiving the VCAA notification prior to the initial AOJ 
decision, as he had additional opportunities to respond to 
the SOC and a supplemental statement of the case (SSOC) prior 
to the certification of his appeal to the Board.  It is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence.  In 
November 2004, the veteran was sent an SSOC with a cover 
letter attached that gave the veteran the opportunity to 
submit additional argument and/or evidence in support of his 
appeal.  In a December 2004 response, the veteran indicated 
that he had no more evidence to submit.  Under these 
circumstances, the Board is satisfied the appellant has been 
adequately informed of the need to submit relevant evidence 
in his possession.  Thus, the content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. §  5103(a) and 38 C.F.R. §  3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 123-29 (2005).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  Id. (holding 
timing-of-notice error not prejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim); see also 38 
U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F. 3d 1369 (Fed. 
Cir. 2004).

Analysis

The veteran contends that his hearing loss warrants a higher 
compensable rating to reflect more accurately the severity of 
his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2005).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected hearing loss is currently 
evaluated as noncompensably disabling, under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2005).  A rating for hearing loss 
is determined by a mechanical application of the rating 
schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2005).  These averages 
are entered into a table of the Rating Schedule to determine 
the auditory acuity level of each ear, and these auditory 
acuity levels are entered into another table of the Rating 
Schedule to determine the percentage disability rating.  Id.  

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meet the criteria for 
application of this alternative method.

In a September 1971 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) disability rating, effective from 
October 17, 1970.  That decision was based on a VA audiology 
examination from July 1971 as well as service medical records 
dating back to March 1969.  In an August 2003 rating 
decision, the assigned noncompensable (0 percent) disability 
rating was continued.  That decision was based on a VA 
audiology examination from July 2003.  The VA conducted 
another audiology examination in November 2004 with similar 
results.

On VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
55
LEFT
20
20
25
35
55

The average was 33 in the right ear and 34 in the left ear.  
Speech recognition ability was 96 percent in both ears.  
These results warrant findings of hearing acuity of Level I 
in both ears.

The veteran's private physician also performed an 
audiological evaluation in July 2003.  The private 
physician's audiological evaluation showed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
40
50
LEFT
15
15
25
35
40

The average was 35 in the right ear and 29 in the left ear.  
Speech recognition ability was 90 percent in both ears.  
These results warrant findings of hearing acuity Level II in 
both ears commensurate with a noncompensable rating under 
Table VII of 38 C.F.R. § 4.85.  

A November 2004, VA audiology evaluation showed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
55
LEFT
20
20
25
35
55

The average was 31 in the right ear and 34 in the left ear.  
Speech recognition ability was 96 percent in both ears.  
These results were similar to the July 2003 VA audiology 
examination and warrant findings of hearing acuity of Level I 
in both ears. 

The Board has considered the veteran's argument that his 
hearing loss warrants a compensable rating.  The Board has 
reviewed the recent hearing tests in the record and, 
unfortunately, none of these tests provide a basis for a 
compensable evaluation.  The requirements of 38 C.F.R. § 4.85 
set out the percentage ratings for exact numerical levels of 
impairment required for a compensable evaluation of hearing 
loss.  As noted above, a rating for hearing loss is reached 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned based on audiometric test 
results.  Lendenmann, 3 Vet. App. at 349.  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon both private and VA audiological examinations 
show that the criteria for a compensable rating are not 
warranted.  In summary, the Board concludes that the 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss at the present level of 
disability.  See Francisco, 7 Vet. App. at 58.

Moreover, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


